DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 04/10/2020. 
Claims 1-20 are pending in this application..

Claims  1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Burdick et. al (US20120226639A1) discloses Systems and methods for processing Machine Learning (ML) algorithms in a MapReduce environment are described. In one embodiment of a method, the method includes receiving a ML algorithm to be executed in the MapReduce environment. The method further includes parsing the ML algorithm into a plurality of statement blocks in a sequence, wherein each statement block comprises a plurality of basic operations (hops). The method also includes automatically determining an execution plan for each statement block, wherein at least one of the execution plans comprises one or more low-level operations (lops). The method further includes implementing the execution plans in the sequence of the plurality of the statement blocks.. (see abstract).  

	Szeto et. al  (US20170124487A1) provides systems, methods, and apparatuses for implementing machine learning model training and deployment with a rollback mechanism within a computing environment. For example, an exemplary machine learning platform includes means for receiving training data as input at the machine learning platform, in which the training data includes a multiple transactions, each of the transactions specifying a plurality of features upon which to make a prediction and a label representing a correct answer for the plurality of features according to each respective transaction; specifying a model to be trained by the machine learning platform using the training data, in which the model includes a plurality of algorithms and source code; generating a new predictive engine variant by training the model to algorithmically arrive upon the label representing the correct answer as provided with the training data based on the plurality of features for each of the multiple transactions; versioning the new predictive engine variant based at least on the time the new predictive engine variant was generated a version of the source code utilized within the model and the training data received as input; deploying the new predictive engine variant into a production environment to replace a prior version of the predictive engine variant; and rolling back the new predictive engine variant from the production environment to a specified version which is less than a version of the new predictive engine variant. Other related embodiments are disclosed. (see abstract).  

Sirosh et al.  (US20160148115A1) provides machine learning model deployment tool can receive a trained machine learning model and driven by a series of user interfaces and by received user input from the user interfaces, can automatically generate machine learning model software and deploy it to a hosting environment. The deployment of a machine learning model can be automated so that custom code does not have to be written by a human. Deployment can be to a single computing device, to a small scale service, to a small scale web service or to “the cloud”, e.g., as a high-scale, fault-tolerant web service utilizing hundreds of computers. Deployment can be guided by a series of user interfaces.. (see abstract).

Drevo et al. (US20160132787A1) discloses multi-methodology, multi-user, self-optimizing Machine Learning as a Service for that automates and optimizes the model training process. The system uses a large-scale distributed architecture and is compatible with cloud services. The system uses a hybrid optimization technique to select between multiple machine learning approaches for a given dataset. The system can also use datasets to transferring knowledge of how one modeling methodology has previously worked over to a new problem. (see abstract).

Chillimbi et al. (US20150324690A1) discloses training large neural network models by providing training input to model training machines organized as multiple replicas that asynchronously update a shared model via a global parameter server is described herein. In at least one embodiment, a system including a model module storing a portion of a model and a deep learning training module that communicates with the model module are configured for asynchronously sending updates to shared parameters associated with the model. The techniques herein describe receiving and processing a batch of data items to calculate updates. Replicas of training machines communicate asynchronously with a global parameter server to provide updates to a shared model and return updated weight values. The model may be modified to reflect the updated weight values. The techniques described herein include computation and communication optimizations that improve system efficiency and scaling of large neural networks. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 4/10/20. Dependent claims 2-8 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 9. Dependent claims 10-16 further limits allowed independent claim 9; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 17. Dependent claims 18-20 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449